      Case 3:19-cr-03174-AJB Document 96 Filed 03/10/21 PageID.249 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                Case No.: 19cr3174-AJB
12
                             Plaintiff,
13                                            ORDER AND JUDGMENT OF
           v.                                 DISMISSAL
14
15   MAXIMINO PADILLA (3) ,
16                           Defendant.
17
18        Upon Application of the United States Attorney, without opposition by the
19 Defendant, and good cause appearing therefrom,
20        IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
21 dismissed in the interests of justice and without prejudice as to Defendant MAXIMINO
22 PADILLA.
23        IT IS SO ORDERED.
24
     Dated: March 10, 2021
25
26
27
28
